                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

_______________________________________
                                       :
REBECCA TRACEY                         :                             CIVIL ACTION
            and                        :
GEORGE TRACEY                          :
                        Plaintiffs,    :
            v.                         :                             No.: 18-cv-2923
                                       :
FREETIME, INC. d/b/a                   :
WHEEL FUN RENTALS                      :
            and                        :
                                       :
 WHEEL FUN RENTALS                     :
                        Defendants.    :
_______________________________________:


                                             ORDER

               AND NOW, this 1st day of March, 2019, upon consideration of the Motion for

Summary Judgement of Defendant, Freetime, Inc. d/b/a Wheel Fun Rentals (Document #11),

plaintiff’s response, defendants reply and plaintiff’s sur-reply and after oral argument of counsel,

defendant’s motion is denied.



                                                     BY THE COURT:



                                                     /s/ Robert F. Kelly
                                                     SENIOR JUDGE
